Pee Ctjbiam,
The question presented for decision is thus stated by appellant’s counsel: “Whether, where after the death of the pauper the administrator of her estate sells real estate of the pauper for the payment of debts under a decree of the orphans’ court, the poor district can maintain a claim in the orphans’ court to reimburse it for maintenance furnished out of the proceeds of such sale.” This question was fully considered in Stewart’s Estate, 38 Pa. Superior Ct. 177, and decided in the negative. Nothing that has been suggested in the argument leads us to doubt the correctness of that conclusion or the applicability of the ruling to the facts of the present case. We will add nothing upon the subject to what we said in that case.
The decree is affirmed at the costs of the appellant.